                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANNETTE RIVERA
                                                                  CIVIL ACTION
           v.
                                                                  NO. 18-2121
 PETSMART, INC. and MEDICAL
 MANAGEMENT INTERNATIONAL,
 INC.

             ORDER RE: MOTION TO DISMISS AND COMPEL ARBITRATION

AND NOW, this 17th day of October, 2018, having considered Defendant’s Motion to Dismiss

and Compel Arbitration (ECF 4, 5), and Plaintiff’s Response thereto (ECF 6), and for the reasons

set out in the accompanying Memorandum, it is hereby ORDERED that Defendant’s Motion is

GRANTED. The Clerk shall close this case.


                                                                                  BY THE COURT:


                                                                                  /s/ Michael M. Baylson
                                                                                  Michael M. Baylson, U.S.D.J.




O:\CIVIL 18\18-2121 Rivera v PetSmart\18cv2121 Order re MTD and Compel Arb.docx
